State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     D-32-16
___________________________________

In the Matter of ALI
   EBRAHIMZADEH, an Attorney.               MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 5184148)
___________________________________


Calendar Date:   May 23, 2016

Before:   Lahtinen, J.P., Egan Jr., Lynch, Devine and Aarons, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     Ali Ebrahimzadeh, Oakland, California, pro se.

                             __________


Per Curiam.

      Ali Ebrahimzadeh was admitted to practice by this Court in
2013. He was admitted to practice in California in 2003, where
he maintains an office for the practice of law.

      Pursuant to a stipulation with the California State Bar
Court, Ebrahimzadeh admitted violating California Rules of
Professional Conduct, Rule 4-200 (A), which prohibits an attorney
from charging or collecting "an illegal or unconscionable fee."
In the stipulation, Ebrahimzadeh admitted charging and collecting
such a fee from a vulnerable client with diminished capacity. As
a sanction, the Supreme Court of California, by order filed
December 16, 2015, among other things, suspended Ebrahimzadeh
from the practice of law for two years, with all but the first
six months stayed. Ebrahimzadeh provided timely notice to this
Court of the disciplinary order as required by Rules of the
Appellate Division, Third Department (22 NYCRR) § 806.19 (b).
                              -2-                D-32-16

The Committee on Professional Standards now moves pursuant to
Rules of the Appellate Division, Third Department (22 NYCRR)
§ 806.19 for an order imposing discipline upon Ebrahimzadeh by
reason of the discipline imposed in California. Ebrahimzadeh has
submitted a response which presents only arguments in mitigation
and does not raise any of the available defenses to said motion
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [d]).

      We grant the Committee's motion and further conclude that,
upon consideration of all of the facts and circumstances,
including the discipline imposed in California, Ebrahimzadeh
should be suspended in this state for a period of six months (see
Matter of Yehl, 90 AD3d 1139 [2011]; Matter of Channing, 66 AD3d
1110, 1111 [2009]; Matter of Convery, 284 AD2d 557 [2001]).

      Lahtinen, J.P., Egan Jr., Lynch, Devine and Aarons, JJ.,
concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Ali Ebrahimzadeh is suspended from the
practice of law for a period of six months, effective
immediately, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, Ali
Ebrahimzadeh is commanded to desist and refrain from the practice
of law in any form, either as principal or as agent, clerk or
employee of another; and Ebrahimzadeh is forbidden to appear as
an attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -3-                  D-32-16

      ORDERED that Ali Ebrahimzadeh shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court